PER CURIAM.
The appellees sued for and recovered a real estate commission. The case was tried before a jury in the civil court of record in Dade County. This appeal by the defendants presents five points. Three of them deal with rulings by the court during the trial which were discretionary, and as to which no abuse of discretion was shown.
There was adequate support in the evidence for the conclusion reached by the jury that under the applicable law the performance by the brokers was sufficient for recovery. See O’Bryan v. Linton, Fla.1949, 41 So.2d 169.
A final point, as to the costs included in the judgment, has been considered and found to be without merit.
No reversible error having been made to appear, the judgment appealed from should be and hereby is affirmed.
Affirmed.